DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, and 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa (US 2018/0224530) in view of Tomioka (US 2007/0091402). 
Regarding Claim 1, Ishikawa teaches an optical device [Fig 1, 3, 12-13; 0031-38; 0063-66], comprising: a transmitter, which is configured to emit a beam of optical radiation [Fig 1; 0031-35]; a receiver, comprising: a detector, which is configured to output a signal in response to the optical radiation that is incident on an active area of the detector, the active area having a first dimension along a first axis and a second dimension, which is less than the first dimension, along a second axis perpendicular to the first axis [0037-39]; and an anamorphic lens, which is configured to collect and focus the optical radiation onto the active area of the detector, and which has a first focal length in a first plane containing the first axis and a second focal length, greater than the first focal length, in a second plane containing the second axis [Fig 12-13; 0063-66]. Ishikawa broadly teaches a scanner, which is configured to scan the beam across a target scene in a scan direction that is aligned with the first axis, and to direct the optical radiation that is reflected from the target scene toward the receiver [Fig 1; 0034-37].  Tomioka also teaches an anamorphic lens, which is configured to collect and focus the optical radiation onto the active area of the detector, and which has a first focal length in a first plane containing the first axis and a second focal length, greater than the first focal length, in a second plane containing the second axis [0030-31; 0079; 0084-87; 0131]. Tomioka teaches a scanner, which is configured to scan the beam across a target scene in a scan direction that is aligned with the first axis, and to direct the optical radiation that is reflected from the target scene toward the receiver [0030-31; 0079; 0084-87; 0131]. It would have been obvious to modify the device of Ishikawa to include a scanner attached to an anamorphic lens because the power in the main-scan sectional plane and the power in the sub-scan sectional plane, one of the scan sectional planes having a larger power is more influential to the spherical aberration and focus change, thus allowing for improved image resolution. 
Regarding Claim 9, Ishikawa discloses an optical method [Fig 1, 3, 12-13; 0031-38; 0063-66], comprising: scanning a beam of optical radiation across a target scene in a scan direction [Fig 1; 0031-35]; and directing the optical radiation that is reflected from the scene toward a receiver [Fig 1; 0034-37], which comprises: a detector, which outputs a signal in response to the optical radiation that is incident on an active area of the detector, the active area having a first dimension along a first axis, which is aligned with the scan direction, and a second dimension, which is less than the first dimension, along a second axis perpendicular to the first axis [0037-39]; and an anamorphic lens, which collects and focuses the optical radiation onto the active area of the detector, and which has a first focal length in a first plane containing the first axis and a second focal length, greater than the first focal length, in a second plane containing the second axis [Fig 12-13; 0063-66]. Tomioka also teaches an anamorphic lens, which is configured to collect and focus the optical radiation onto the active area of the detector, and which has a first focal length in a first plane containing the first axis and a second focal length, greater than the first focal length, in a second plane containing the second axis [0030-31; 0079; 0084-87; 0131]. Tomioka teaches a scanner, which is configured to scan the beam across a target scene in a scan direction that is aligned with the first axis, and to direct the optical radiation that is reflected from the target scene toward the receiver [0030-31; 0079; 0084-87; 0131]. It would have been obvious to modify the device of Ishikawa to include a scanner attached to an anamorphic lens because the power in the main-scan sectional plane and the power in the sub-scan sectional plane, one of the scan sectional planes having a larger power is more influential to the spherical aberration and focus change, thus allowing for improved image resolution.
Regarding Claims 2 and 10, Ishikawa also teaches wherein the scanner comprises at least one mirror, which is configured to rotate about a rotation axis perpendicular to the scan direction, while reflecting the beam emitted by the transmitter toward the target scene and reflecting the optical radiation that is reflected from the target scene toward the receiver [0034-37]. 
Regarding Claims 3 and 11, Ishikawa also teaches wherein the scanner is configured to scan the beam across the target scene at a first scanning speed in a first scan direction and at a second scanning speed, less than the first scanning speed, in a second scan direction perpendicular to the first scan direction, wherein the first scan direction is aligned with the first axis of the detector [Fig 1; 12-13; 0030-39; 0063-66] – as one having ordinary skill in the art would be able to control the scan speed in different scan directions to adjust the output resolution of the image. Tomioka also teaches this limitation in [0030-31; 0079; 0084-87; 0131]. 
Regarding Claims 4 and 12, Ishikawa also teaches wherein the first dimension of the active area of the detector is at least twice the second dimension [Fig 3; 0014; 0037-38].  Tomioka also teaches this limitation in [0030-31; 0079; 0084-87; 0131].
Regarding Claims 5 and 13, Ishikawa also teaches wherein the anamorphic lens has a non-circular pupil [Fig 12-13; 0034-39; 0063-66] – as this would be an obvious modification done by one having ordinary skill in the art if the scan directions had different properties or lengths. Tomioka also teaches this limitation in [0030-31; 0079; 0084-87; 0131]. 
Regarding Claims 6 and 14, Ishikawa also teaches wherein the anamorphic lens comprises a plurality of optical surfaces, and wherein at least one of the optical surfaces is shaped so as to correct an astigmatism due to the second focal length being greater than the first focal length [Fig 12-13; 0030-31; 0034-39; 0063-66] as this would be an obvious modification done by one having ordinary skill in the art if the scan directions had different properties or lengths, and to adjust for any refraction or dispersion. Tomioka also teaches this limitation in [0030-31; 0079; 0084-87; 0131].

Claim(s) 1, 3, 5-9, 11, 13-16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Doemens (US 2007/0181786) in view of Tomioka (US 2007/0091402). 
Regarding Claim 1, Doemens teaches an optical device [Fig 1, 0038-43], comprising: a transmitter, which is configured to emit a beam of optical radiation [Fig 1, 0038-43]; a receiver, comprising: a detector, which is configured to output a signal in response to the optical radiation that is incident on an active area of the detector, the active area having a first dimension along a first axis and a second dimension, which is less than the first dimension, along a second axis perpendicular to the first axis [Fig 1, 0038-43]; and an anamorphic lens, which is configured to collect and focus the optical radiation onto the active area of the detector, and which has a first focal length in a first plane containing the first axis and a second focal length, greater than the first focal length, in a second plane containing the second axis [Fig 1, 0038-43]. Doemens broadly teaches a scanner, which is configured to scan the beam across a target scene in a scan direction that is aligned with the first axis, and to direct the optical radiation that is reflected from the target scene toward the receiver [Fig 1; 0038-43].  Tomioka also teaches an anamorphic lens, which is configured to collect and focus the optical radiation onto the active area of the detector, and which has a first focal length in a first plane containing the first axis and a second focal length, greater than the first focal length, in a second plane containing the second axis [0030-31; 0079; 0084-87; 0131]. Tomioka teaches a scanner, which is configured to scan the beam across a target scene in a scan direction that is aligned with the first axis, and to direct the optical radiation that is reflected from the target scene toward the receiver [0030-31; 0079; 0084-87; 0131]. It would have been obvious to modify the device of Doemens to include a scanner attached to an anamorphic lens because the power in the main-scan sectional plane and the power in the sub-scan sectional plane, one of the scan sectional planes having a larger power is more influential to the spherical aberration and focus change, thus allowing for improved image resolution.
Regarding Claim 9, Doemens teaches an optical method [Fig 1, 0038-43], comprising: scanning a beam of optical radiation across a target scene in a scan direction [Fig 1, 0038-43]; and directing the optical radiation that is reflected from the scene toward a receiver [Fig 1, 0038-43], which comprises: a detector, which outputs a signal in response to the optical radiation that is incident on an active area of the detector, the active area having a first dimension along a first axis, which is aligned with the scan direction, and a second dimension, which is less than the first dimension, along a second axis perpendicular to the first axis [Fig 1, 0038-43]; and an anamorphic lens, which collects and focuses the optical radiation onto the active area of the detector, and which has a first focal length in a first plane containing the first axis and a second focal length, greater than the first focal length, in a second plane containing the second axis [Fig 1, 0038-43]. Tomioka also teaches an anamorphic lens, which is configured to collect and focus the optical radiation onto the active area of the detector, and which has a first focal length in a first plane containing the first axis and a second focal length, greater than the first focal length, in a second plane containing the second axis [0030-31; 0079; 0084-87; 0131]. Tomioka teaches a scanner, which is configured to scan the beam across a target scene in a scan direction that is aligned with the first axis, and to direct the optical radiation that is reflected from the target scene toward the receiver [0030-31; 0079; 0084-87; 0131]. It would have been obvious to modify the method of Doemens to include a scanner attached to an anamorphic lens because the power in the main-scan sectional plane and the power in the sub-scan sectional plane, one of the scan sectional planes having a larger power is more influential to the spherical aberration and focus change, thus allowing for improved image resolution.
Regarding Claims 3 and 11, Doemens also teaches wherein the scanner is configured to scan the beam across the target scene at a first scanning speed in a first scan direction and at a second scanning speed, less than the first scanning speed, in a second scan direction perpendicular to the first scan direction, wherein the first scan direction is aligned with the first axis of the detector [Fig 1, 0038-43] – as one having ordinary skill in the art would be able to control the scan speed in different scan directions to adjust the output resolution of the image. Tomioka also teaches this limitation in [0030-31; 0079; 0084-87; 0131].
Regarding Claims 5 and 13, Doemens also teaches wherein the anamorphic lens has a non-circular pupil [Fig 1, 0038-43] – as this would be an obvious modification done by one having ordinary skill in the art if the scan directions had different properties or lengths.  Tomioka also teaches this limitation in [0030-31; 0079; 0084-87; 0131].
Regarding Claims 6 and 14, Doemens also teaches wherein the anamorphic lens comprises a plurality of optical surfaces, and wherein at least one of the optical surfaces is shaped so as to correct an astigmatism due to the second focal length being greater than the first focal length [Fig 1, 0038-43] as this would be an obvious modification done by one having ordinary skill in the art if the scan directions had different properties or lengths, and to adjust for any refraction or dispersion. Tomioka also teaches this limitation in [0030-31; 0079; 0084-87; 0131].
Regarding Claims 7 and 15, Doemens also teaches wherein the transmitter is configured to emit the optical radiation as a sequence of optical pulses, and wherein the first dimension of the active area of the detector is chosen so as to accommodate an angular offset between the emitted beam and the reflected optical radiation due to a time of flight of the optical pulses [Fig 1, 0038-43]. Tomioka also teaches this limitation in [0030-31; 0079; 0084-87; 0131].
Regarding Claims 8 and 16, Doemens also teaches wherein the signal output by the detector is indicative of the time of flight of the optical pulses, and wherein the device comprises a controller, which is configured to process the signal so as to map a distance to the target scene [Fig 1, 0038-43]. Tomioka also teaches this limitation in [0030-31; 0079; 0084-87; 0131].

Response to Arguments
Applicant’s arguments with respect to claims 1 and 9 have been considered but are moot because the arguments do not apply to the specific combination of the references being used in the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HULKA whose telephone number is (571)270-7553. The examiner can normally be reached M-F: 9am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES R. HULKA
Primary Examiner
Art Unit 3645



/JAMES R HULKA/Primary Examiner, Art Unit 3645